UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 03-4256
TONYA LYNN LEE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Southern District of West Virginia, at Charleston.
              John T. Copenhaver, Jr., District Judge.
                            (CR-02-156)

                  Submitted: September 24, 2003

                      Decided: November 12, 2003

      Before LUTTIG, MOTZ, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

William C. Forbes, Charleston, West Virginia, for Appellant. Kasey
Warner, United States Attorney, Steven I. Lowe, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. LEE
                              OPINION

PER CURIAM:

   Tonya Lynn Lee appeals her conviction on six counts of making
false statements in the acquisition of firearms, in violation of 18
U.S.C. § 924(a)(1)(A) (2000). We affirm.

   Lee purchased the firearms for her boyfriend, who gave her money
with which to purchase the guns. Each time she purchased firearms,
Lee completed and signed an ATF Form 4473. Some months after
Lee bought the firearms, the form was revised. At trial, the district
court rejected Lee’s request that the revised form be admitted into
evidence. The court found that the revised form was irrelevant to
Lee’s state of mind at the time of the crimes and that admission of
the revised form might confuse the jury.

   On appeal, Lee claims that the refusal to admit the revised form
into evidence was error. She maintains that, if the jury had compared
the two forms, it would have concluded that the forms that she signed
did not give a clear warning that her actions were illegal. Further, she
claims that each form she signed was so misleading as to violate the
Due Process Clause because the form did not give her fair notice that
she was committing a crime. We review a district court’s evidentiary
rulings for abuse of discretion. United States v. Godwin, 272 F.3d
659, 670 (4th Cir. 2001), cert. denied, 535 U.S. 1069 (2002).

   Several questions were printed on page one of every Form 4473
that Lee signed. Question 9(a) asked, "Are you the actual buyer of the
firearm indicated on this form? If you answer ‘no’ to this question the
dealer cannot transfer the firearm to you. (See Important Notice 1.)"
Important Notice 1, also printed on the form, stated:

    WARNING—The Federal firearms laws require that the
    individual filling out this form must be buying the firearm
    for himself or herself or as a gift. Any individual who is not
    buying the firearm for himself or herself or as a gift, but
    who completes this form, violates the law. Example: Mr.
    Smith asks Mr. Jones to purchase a firearm for Mr. Smith.
                         UNITED STATES v. LEE                           3
     Mr. Smith gives Mr. Jones the money for the firearm. If Mr.
     Jones fills out this form, he will violate the law.

Lee responded "yes" to question 9(a) on each of the six forms that she
signed. At the bottom of page one of the form (directly above Lee’s
signature), the following language appeared: "I certify that the above
answers are true and correct. . . . I also understand that the making
of a false oral or written statement . . . is a crime punishable as a fel-
ony."

   The forms that Lee signed were not confusing or misleading. The
forms plainly informed the purchaser that it was a crime to take
money from another person to buy that person a gun, purchase the
gun, and give it to that person. Further, the form clearly advised the
purchaser that failure to truthfully complete the form constituted a
crime. The fact that the form was revised several months after Lee’s
six purchases has no relevance to her state of mind when she commit-
ted the offenses. Furthermore, the revision of the form does not alter
the fact that the forms she signed warned her that her actions consti-
tuted a crime.

   For these reasons, we conclude that the district court did not abuse
its discretion when it refused to admit the revised ATF Form 4473.
We also find that there was no violation of Lee’s rights under the Due
Process Clause. We accordingly affirm. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                             AFFIRMED